Case: 20-2235     Document: 30    Page: 1    Filed: 04/12/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                    WINET LABS LLC,
                     Plaintiff-Appellant

                             v.

                MOTOROLA MOBILITY LLC,
                    Defendant-Appellee
                  ______________________

                         2020-2235
                   ______________________

    Appeal from the United States District Court for the
 Northern District of Illinois in No. 1:20-cv-01094, Senior
 Judge Harry D. Leinenweber.
                 ______________________

                   Decided: April 12, 2021
                   ______________________

     MATTHEW MICHAEL WAWRZYN, Wawrzyn LLC, Chi-
 cago, IL, for plaintiff-appellant.

    LOUIS A. KLAPP, Riley Safer Holmes & Cancila LLP,
 Chicago, IL, for defendant-appellee. Also represented by
 STEPHEN MAXWELL HANKINS, San Francisco, CA.
                  ______________________

  Before NEWMAN, MOORE, and TARANTO, Circuit Judges.
Case: 20-2235    Document: 30      Page: 2    Filed: 04/12/2021




2                   WINET LABS LLC   v. MOTOROLA MOBILITY LLC



 TARANTO, Circuit Judge.
      WiNet Labs LLC—a Wyoming corporation that we will
 call simply “WiNet”—sued Motorola Mobility LLC for in-
 fringement of WiNet’s U.S. Patent No. 7,593,374. The dis-
 trict court granted Motorola’s motion to dismiss the action
 under Federal Rule of Civil Procedure 12(b)(6) for failure
 to state a claim. WiNet has appealed the dismissal. After
 the district court dismissed under Rule 12(b)(6), however,
 Motorola, in the course of seeking an award of attorney’s
 fees, suggested that WiNet did not own the ’374 patent and
 thus lacked Article III standing to bring this action from
 the outset. In the submissions on the fees motion, the par-
 ties produced evidence on the issue of ownership, including
 two assignments, that the district court did not have a
 chance to address before entering the merits judgment now
 on appeal. Because the evidence raises a serious question
 about WiNet’s standing, we vacate the judgment and re-
 mand so that the district court may decide in the first in-
 stance whether WiNet had Article III standing when it
 filed the present action and, if so, whether it still does.
                               I
                              A
     On February 14, 2020, WiNet sued Motorola, alleging
 that Motorola was infringing the ’374 patent. J.A. 7–12
 (Complaint). In its complaint, WiNet alleged that it was
 “the exclusive owner of the ’374 patent” but did not assert
 specific facts or attach evidence in support of the ownership
 allegation. Complaint, ¶ 8.
     About ten weeks later, on May 27, 2020, Motorola
 moved to dismiss the suit under Rule 12(b)(6) on the
 ground that the complaint did not state facts that gave rise
 to a plausible inference of infringement alleged. Motorola
 did not move under 12(b)(1) to dismiss the suit for lack of
 subject-matter jurisdiction, question WiNet’s ownership of
 the ’374 patent, or mention Article III standing. That
Case: 20-2235      Document: 30     Page: 3    Filed: 04/12/2021




 WINET LABS LLC   v. MOTOROLA MOBILITY LLC                    3



 remained true throughout the 12(b)(6) briefing. On August
 4, 2020, the district court granted Motorola’s motion and
 dismissed the case with prejudice. J.A. 6.
      Two weeks later, on August 18, 2020, Motorola moved
 for attorney’s fees. In its motion, Motorola for the first time
 questioned, somewhat indirectly, WiNet’s ownership of the
 ’374 patent. See ECF No. 28 at 3 & n.3. It stated that
 WiNet “allegedly purchased” the patent from a separate
 company, M-Labs, Ltd., id. at 3, but it added that the U.S.
 Patent and Trademark Office’s publicly available assign-
 ment database still lists M-Labs, Ltd. as the assignee of the
 patent, id. at 3 n.3 (citing ECF No. 28-4 (Exhibit 3)).
     On September 2, 2020, the day after the notice of ap-
 peal of the Rule 12(b)(6) dismissal was filed, WiNet op-
 posed the fees motion. ECF No. 31. In its opposition brief,
 WiNet made no argument about ownership, but it attached
 a declaration stating that “WiNet owns the patent-in-suit”
 and included “a true and correct copy of the assignment
 agreement according to which WiNet holds title in the ’374
 patent.” ECF No. 31-1, ¶ 2 (Exhibit A, Wawrzyn Declara-
 tion); ECF No. 31-2 (Exhibit 1). That assignment carries
 signatures from March and April 2019, which is before
 WiNet filed this suit. ECF No. 31-2.
      The 2019 assignment identifies plaintiff-appellant
 WiNet Labs LLC, a Wyoming corporation (which we have
 called simply “WiNet”), as the 2019 assignee. Id. But the
 2019 assignment does not identify as the assignor the Brit-
 ish Virgin Islands corporation originally called “M-Labs,
 Ltd.” (with a name change to “WiNet Labs Ltd.” in 2008) to
 which, the parties agree, the inventors had earlier assigned
 all rights in the patent. See WiNet Reply Br. at 3; ECF No.
 34-4 (Exhibit 21); ECF No. 31-2. Rather, the 2019 assign-
 ment states that the new assignment is being made by the
 five named inventors on the patent. ECF No. 31-2. The
 assignment declares that the named inventors “hold a re-
 versionary right” in the ’374 patent because ownership
Case: 20-2235     Document: 30     Page: 4    Filed: 04/12/2021




4                   WINET LABS LLC   v. MOTOROLA MOBILITY LLC



 “reverted to” the inventors when the British Virgin Islands
 corporation WiNet Labs Ltd., acknowledged to be the pre-
 vious assignee, “ceased operations.” Id. Nowhere in its op-
 position or in its exhibits did WiNet present facts or
 explanation supporting the asserted reversion of the patent
 from the earlier assignee to the inventors.
      One week later, on September 9, 2020, Motorola filed
 its reply in support of its fees motion. Motorola directly
 contended that “WiNet never had standing to bring this
 case.” ECF No. 34 at 1. In support, Motorola attached a
 May 1, 2005 assignment (obtained from the PTO) in which
 the five inventors assigned their “entire right, title and in-
 terest” in the ’374 patent to M-Labs, Ltd. ECF No. 34-2.
 The 2005 assignment says nothing about reversion.
 Motorola argued that, with no evidence of any transfer of
 the patent back to the inventors from M-Labs, Ltd. (re-
 named WiNet Labs Ltd.), the inventors had nothing to as-
 sign in 2019, so WiNet could not and did not receive
 ownership from the inventors in 2019 and lacked standing
 to bring this action. ECF No. 34 at 1–3.
     The district court stayed resolution of Motorola’s mo-
 tion for attorney’s fees pending WiNet’s appeal of the Rule
 12(b)(6) dismissal to this court. ECF No. 35.
                               B
     WiNet submitted its opening appellate brief on Novem-
 ber 16, 2020, after the briefing for Motorola’s motion for
 attorney’s fees was completed. WiNet did not mention the
 ownership dispute or standing. Motorola in its response
 brief did. It argued that “WiNet does not own” the ’374 pa-
 tent, so “WiNet never had standing to bring this case in the
 district court, and it lacks standing now.” Motorola Re-
 sponse Br. at 2; see also id. at 2–6. WiNet in its reply in
 this court did not dispute that the 2005 assignment docu-
 ment assigned the patent to M-Labs, Ltd., which then
 changed its name to “WiNet Labs Ltd.” WiNet Reply Br.
 at 3. But WiNet set forth no additional facts or explanation
Case: 20-2235      Document: 30      Page: 5     Filed: 04/12/2021




 WINET LABS LLC   v. MOTOROLA MOBILITY LLC                      5



 supporting its sole asserted basis for WiNet’s ownership—
 namely, that ownership reverted to the inventors when
 WiNet Labs Ltd. ceased operations, the essential premise
 for the inventors’ 2019 reassignment to WiNet. Specifi-
 cally, WiNet provided no facts or explanation indicating
 how, despite the absence of any reversion language in the
 2005 assignment, the inventors received ownership back
 from the 2005 assignee.
                                II
      It is well-established that “every federal appellate
 court has a special obligation to ‘satisfy itself not only of its
 own jurisdiction, but also that of the lower courts in a cause
 under review,’ even though the parties are prepared to con-
 cede it,” and that the principle applies to the issue of Article
 III standing. Bender v. Williamsport Area Sch. Dist., 475
 U.S. 534, 541 (1986) (quoting Mitchell v. Maurer, 293 U.S.
 237, 244 (1934)); see also FW/PBS, Inc. v. City of Dallas,
 493 U.S. 215, 230–31 (1990). “To have standing, a plaintiff
 must ‘present an injury that is concrete, particularized,
 and actual or imminent; fairly traceable to the defendant’s
 challenged behavior; and likely to be redressed by a favor-
 able ruling.’” Dep’t of Commerce v. New York, 139 S. Ct.
 2551, 2565 (2019) (quoting Davis v. Fed. Election Comm’n,
 554 U.S. 724, 733 (2008)).

     Here, the only basis on which WiNet has asserted that
 the alleged infringement caused it an injury required for
 Article III standing is its asserted ownership of the ’374 pa-
 tent. We have now been presented with evidence that casts
 grave doubt on whether WiNet has any ownership interest
 in the patent. WiNet relies entirely on the 2019 assign-
 ment from the inventors, made after the acknowledged
 2005 full assignment from the inventors to a separate en-
 tity (M-Labs, Ltd., renamed WiNet Labs Ltd.). The 2019
 assignment depends, for its effectiveness in transferring
 ownership to WiNet, on WiNet’s assertion that ownership
 had reverted to the inventors before the 2019 assignment.
Case: 20-2235     Document: 30      Page: 6    Filed: 04/12/2021




6                   WINET LABS LLC   v. MOTOROLA MOBILITY LLC



 But the 2005 assignment on its face says nothing about any
 reversion to the inventors. WiNet has not set forth any
 facts, explanation, or analysis of law (e.g., law of a relevant
 jurisdiction bearing on the consequences of a cessation of
 business operations) indicating how such a reversion could
 have occurred or did occur. The record now before us cre-
 ates a serious question about WiNet’s Article III standing. 1

     Without deciding whether we could ourselves resolve
 the question, we vacate the judgment and remand so that
 the district court may address the Article III question.
 Motorola did not present the issue or relevant facts to that
 court before the dismissal on the merits. A remand will
 enable the district court to address WiNet’s Article III
 standing in the first instance, using any appropriate proce-
 dures.
      In vacating and remanding, we indicate no view about
 the merits of the Rule 12(b)(6) dismissal currently before
 us. Nor do we foreclose or invite consideration of matters
 beyond Article III standing. We also do not decide whether,
 if Article III standing is held to be absent, this case would
 fall within the general rule that a dismissal for want of
 standing is without prejudice, or whether an exception to
 that general rule would apply. See, e.g., MAO-MSO Recov-
 ery II, LLC v. State Farm Mut. Auto. Ins. Co., 935 F.3d 573,
 581–82 (7th Cir. 2019); El v. AmeriCredit Fin. Servs., Inc.,
 710 F.3d 748, 751 (7th Cir. 2013); see also Georgakis v. Ill.
 State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013)


     1   The ownership question that affects Article III
 standing here does not cover every statutory question rele-
 vant to “patentee” status affecting a plaintiff’s right to sue
 for infringement, see 35 U.S.C. §§ 100(d), 281, such as
 whether a plaintiff “possesses all substantial rights in a pa-
 tent,” Lone Star Silicon Innovations LLC v. Nanya Tech.
 Corp., 925 F.3d 1225, 1235 (Fed. Cir. 2019) (distinguishing
 constitutional from statutory requirements).
Case: 20-2235      Document: 30     Page: 7   Filed: 04/12/2021




 WINET LABS LLC   v. MOTOROLA MOBILITY LLC                   7



 (“Dismissals for want of federal jurisdiction normally are
 without prejudice (though even then, . . . the ground on
 which a court holds that it lacks jurisdiction may have a
 preclusive effect in future cases—at the least it will bar re-
 filing the identical suit in the same court).”).
                              III
    For the foregoing reasons, we vacate the judgment and
 remand.
                VACATED AND REMANDED
                            COSTS
 The parties shall bear their own costs.